DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed December 28, 2020. In the applicant’s reply; claims 1, 5, 7, 11, 13-14 and 16-18 were amended, and claims 3, 9 and 15 were cancelled.  Claims 1-2, 4-8, 10-14, and 16-18 are pending in this application.

EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below in response to a printer query rush. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Representative Daniel Alkesynas on March 18, 2021 via telephone.

The application has been amended as follows:
16. (Currently Amended) The non-transitory computer-readable medium according to claim 14, wherein the computer program is used for executing the following: recognizing the well logging facies of the electrical imaging well logging image of the well section to be recognized using the trained deep learning model, by: performing acceleration correction processing and equalization processing, resistivity scale processing, and a full hole image generation process on the electrical imaging well logging image of the well section to be recognized, to generate an electrical imaging well logging image covering the full hole that is to be recognized; performing depth-by-.

REASONS FOR ALLOWANCE
Claim 3, 9 and 15 are canceled by the applicants. 
Claims 1-2, 4-8, 10-14, and 16-18 (now renumbered as 1-2, 3-7, 8-12, and 13-15 respectively) were previously allowed. The reasons for allowance were previously provided in the Office Action mailed on February 22, 2021. The reasons have been copied into this office action as well for clarity of record. 
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, device of Claim 7, medium of Claim 13, which specifically comprises the features in combination with other recited limitations:
- A method for automatically extracting image features of electrical imaging well logging, wherein the method comprises: 
- acquiring historical data of electrical imaging well logging; 
- pre-processing the historical data of the electrical imaging well logging to generate an electrical imaging well logging image covering a full hole; 
- recognizing and marking a typical geological feature in the electrical imaging well logging image covering the full hole, 
- obtaining a processed image, and determining the processed image as a training sample according to types of the geological features; 
- constructing a deep learning model including an input layer, a plurality of hidden layers, and an output layer; 

- using the trained deep learning model, recognizing type of a geological feature of an electrical imaging well logging image of a well section to be recognized to obtain a recognition result; 
- and performing morphological optimization processing on the recognition result to obtain a feature optimization recognition result, wherein the deep learning model is constructed as follows: 
- the deep learning model includes a twelve-layer structure comprising: a first layer, a second layer, a third layer, a fourth layer, a fifth layer, a sixth layer, a seventh layer, an eighth layer, a ninth layer, a tenth layer, an eleventh layer, and a twelfth layer; 
- a structure of each layer of the twelve-layer structure is as follows: 
- the first layer is an input layer; 
- the second layer is a hidden layer, including a convolution layer, an activation function layer, a convolution layer, an activation layer, and a pooling layer; 
- the third layer is a hidden layer, including a convolution layer, an activation function layer, a convolution layer, an activation layer, and a pooling layer; 
- the fourth layer is a hidden layer, including a convolution layer, an activation function layer, a convolution layer, an activation layer, a convolution layer, an activation layer, and a pooling layer; 
- the fifth layer is a hidden layer, including a convolution layer, an activation function layer, a convolution layer, an activation layer, a convolution layer, an activation layer, and a pooling layer; 

- the seventh layer is a hidden layer, including a full convolution layer, an activation function layer, and a Dropoout layer; 
- the eighth layer is a hidden layer, including a full convolution layer, an activation function layer, and a Dropoout layer; 
- the ninth layer is a hidden layer, including a deconvolution layer, a Crop layer, and an Eltwise layer; 
- the tenth layer is a hidden layer, including a deconvolution layer, a Crop layer, and an Eltwise layer; 
- the eleventh layer is a hidden layer, including a deconvolution layer and a Crop layer; 
- and the twelfth layer is an output layer, including a softmax layer.
These limitations and their equivalents are recited in independent claims 1, 7 and 13, making these claims allowable subject matter. Likewise claims 2, 4-6 are dependent upon claim 1, claims 8, 10-12 are dependent on claim 7, and claims 14, and 16-18 are dependent upon claim 13. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 
	Some closely related prior art references are listed previously: Wiener et al. (European Patent Publication Number 0 561 492 A2), hereby referred to as “Wiener”, Keskes et al. (US Patent 6,011,557), hereby referred to as “Keskes”, and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 1, the device recited in claim 7, or the medium recited in claim 13.  Especially, Wiener is the most relevant reference as I is directed towards a neural network based well log analysis for rock permeability was used in an obviatory rejection. Keskes was relied upon for his .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TAHMINA N. ANSARI
Examiner
Art Unit 2662

2662

/TAHMINA ANSARI/

March 18, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662